The employer and its insurance carrier appeal from award of compensation made after a lump sum settlement had been approved by the Workmen’s Compensation Board and the ease closed in 1941.. The case was reopened March 29, 1945, and subsequent proceedings had which resulted in the award appealed from. The board had continuing jurisdiction and was not barred from reopening the case by subdivision 5-b of section 15 of the Workmen’s Compensation Law. This statute was not enacted until April 16, 1945 (L. 1945, ch. 778), after the claim was reopened, and does not apply in any event since it may be clearly inferred from the facts that there was a reclassification of disability. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.